Citation Nr: 1422354	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  05-18 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for headaches including as secondary to hypertension.

3.  Entitlement to higher initial ratings for bilateral pes planus, rated as 0 percent disabling from November 30, 2004, to August 3, 2007; as 10 percent disabling for the right foot from August 4, 2007, to November 20, 2008, and 10 percent disabling for the left foot from August 4, 2007, to November 20, 2008; and as 10 percent disabling for both the right and left feet since November 21, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to April 1958. 

This matter comes before the Board of Veterans' Appeals (Board) from November 2004 and February 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2009, the Veteran and a friend testified before the undersigned at a hearing that was held at the RO.  A transcript of the hearing is associated with the claims file. 

In June 2009 and again in November 2011, the Board remanded the above issues for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for higher initial ratings for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1.  The most probative evidence of record of record shows that the Veteran hypertension is not related to service and hypertension did not manifest itself to a compensable degree within one year of service.

2.  The most probative evidence of record of record shows that the Veteran headaches are not related to service and that headaches were not caused or aggravated by a service connected disability


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  Headaches was not incurred in or aggravated by military service and it was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that letters dated in August 2003, September 2003, October 2003, December 2003, January 2004, March 2004, January 2005, February 2005, March 2006, February 2008, November 2008, and September 2009 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the March 2014 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters, the rating decision, the statement of the case, the supplemental statements of the case, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the March 2009 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his service and/or an already service connected disability.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that was not obtained while the appeal was in Remand status.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records, his vocational rehabilitation file, and his records from VA's Central Texas Health Care System in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In this regard, the record shows that in September 2007 the Social Security Administration (SSA) notified VA that the Veteran's records had been destroyed.  In February 2008, VA notified the Veteran of this fact.  Therefore, the Board finds that adjudication of this claim may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The record also shows that VA obtained opinions as to the origins of the Veteran's hypertension and headaches in December 2009 and March 2013.  Moreover, the Board finds the post-Remand VA examination adequate to adjudicate the claims and substantially complied with the Board's remand instructions because after a review of the record on appeal, after taking a detailed medical history from the claimant, and after an examination, the examiner provided opinions as to the origins of his hypertension and headaches which opinions were based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall, supra; D'Aries, supra; Dyment, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS claims as well as in virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran and his representative contend that the appellant's current hypertension and headaches were caused by his military service.  As to his headaches, they also claimed that they were due to his hypertension.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) which disabilities includes hypertension.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including hypertension will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

There was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to a current disability, the post-service record shows the Veteran being diagnosed with hypertension and tension headaches.  See, for example, VA examination dated in March 2012. 

As to service incurrence under 38 C.F.R. § 3.303(a), service treatment records show the Veteran's complaints and treatment for headaches in March 1957 and January 1958.  Moreover, Board finds that the Veteran is both competent and credible to report on what he can see and feel such as observable symptoms of hypertension (i.e., dizziness) and headaches while on active duty as reported in statements to the RO, even when not documented in his medical records, because these symptoms come to him through his own senses.  See Davidson.  

However, the service treatment records that documented his complaints of headaches attributed them to rubella in March 1957 and the flue in January 1958.  Moreover, the Veteran's service treatment records, including the March 1958 separation examination, are otherwise negative for complaints or a diagnosis of hypertension or headaches.  In fact, when examined in March 1958 the Veteran neither reported a history of hypertension or headaches and examination of the heart and neurological system were normal.  His blood pressure at this time was also 132/84.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

While the Veteran as a lay person is competent to report on his symptoms of hypertension and headaches because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis of hypertension or chronic headaches because such an opinion requires medical expertise which he does not have.  See Davidson.  Therefore, the Board finds more compelling the service treatment records, including the March 1958 examination, which is negative for a diagnosis of hypertension and/or headaches, than any claim by the appellant that he had problems with hypertension and headaches while on active duty.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed .R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).  

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not have hypertension and/or headaches while on active duty.  Accordingly, the Board finds that entitlement to service connection for hypertension and headaches must be denied based on in-service incurrence despite the two complaints of headaches seen while on active duty and despite the Veteran's claims regarding having problems with observable symptoms of these disabilities while on active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the Board notes that the record does not show the Veteran being diagnosed with hypertension in the first post-service year.  Accordingly, the Board finds that entitlement to service connection for hypertension must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1958 and the first complaints and/or diagnosis of hypertension in 2001 and headaches in 1986 to be evidence against finding continuity.  In this regard, the Board notes that even if it were to accept the Veteran's claim that he had a 28 year history of hypertension as reported in his September 2001 medical record, this would still place the date of onset of his disability 15 years after his 1958 separation from active duty.
 
In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with observable symptoms of hypertension, such as dizziness, and headaches since service.  See Davidson.  The Board also acknowledges that the Veteran's representative and others are competent to give evidence about what they can see such as the claimant appearing to be dizzy or in pain.  Id.

However, upon review of the claims file, the Board finds that the lay claims from the Veteran and others that the appellant has had his current hypertension and headaches since service are not credible.  In this regard, these lay claims are contrary to what is found in the service and post-service records.  In this regard, the Board finds the fact that the service treatment records that document his complaints of headaches attributed them to other transit disease processes as well as the fact that at the March 1958 separation examination the Veteran did not report a history of either disability and his examination was normal weighs heavily against the claims of continuity.  Post-service, the Board finds the fact that pre-1986 medical records do not note a history of either disorder or provide a diagnosis also weighs heavily against the claims of continuity. 

In these circumstances, the Board gives more credence and weight to the negative service treatment records and examination as well as the negative post-service treatment records, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for hypertension and headaches based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a relationship between the Veteran's current hypertension and/or headaches and a disease or injury of service origin.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, in the December 2009 addendum to the earlier December 2009 VA examination it was opined after a review of the record on appeal that the Veteran's current hypertension was less likely than not related to his military service because his discharge physical showed his blood pressure to be 132/84 without being on medication.  Likewise, it was opined that the current headaches were less likely than not related to his military service because he was seen on previous examinations with no mention of headaches and had a post-service work injury.  

Similarly, the March 2012 VA examiners, after a review of the record on appeal and an examination of the claimant, specifically opined that they neither hypertension nor headaches were related to the Veteran's service.  As to hypertension, the March 2012 examiner opined that it was less likely than not related to his military service because the Veteran was not noted to have hypertension while on active duty including at separation because his blood pressure at separation was 132/84 and it was not diagnosed in the first post-service year.  As to headaches, the March 2012 examiner opined, after noting the in-service complaints of headaches and diagnosing tension headaches, that they were less likely than not related to his military service because they were only documented on two occasions while on military service and at those times with viral infections that were acute and resolved without residual symptoms or signs and headaches associated with febrile illnesses are not chronic conditions.  

Even though the December 2009 VA examiner initially reported that he was unable to provide an opinion as to the origins of the Veteran's headaches and hypertension because he did not have the Veteran's medical records, the subsequent December 2009 addendum and March 2012 opinions are not contradicted by any other medical opinion of record.  See Colvin; Also see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[T]here is no reasons or bases requirement imposed on examiners."); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (adequate medical opinion need not "explicitly lay out the examiner's journey from the facts to a conclusion," so long as its reasoning is discernible from reading the opinion as a whole).  

As to the lay claims from the Veteran and others that the appellant hypertension and headaches were caused by his military service, the Board finds the above VA examiners opinions more credible than these lay claims because healthcare professionals have more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, the Board finds that diagnosing hypertension and chronic headaches requires special medical training that neither these lay persons have and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that these disorders were caused by service is not competent evidence.  Jandreau. 

Therefore, the Board finds that the most probative evidence of record of record shows that the Veteran's current hypertension and headaches were not caused by his military service.  Accordingly, the Board finds that entitlement to service connection for hypertension and headaches is not warranted based on the initial documentation of the disabilities after service because the weight of the probative evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d).

As for service connection based on headaches being secondary to hypertension under 38 C.F.R. § 3.310, as explained above the Veteran is not entitled to service-connection for hypertension.  Therefore, his claim of service connection for headaches based on the headaches being caused or aggravated by his non service connected hypertension must be denied as a matter of law.  See 38 U.S.C.A. § 1131; Also see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  

Accordingly, the Board must conclude that entitlement to service connection for hypertension and headaches must be denied because the weight of the evidence is against the claims.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence of record is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for hypertension is denied. 

Service connection for headaches is denied.


REMAND

As to the claim for higher initial ratings for bilateral pes planus, the Board remanded this issue in November 2013 to, among other things, provide the Veteran with a VA examination to ascertain the current severity of his disability.  The post-remand record shows that the Veteran thereafter failed to show for his January 2014 VA examination.  However, the post-remand record also shows that in February 2014 the appellant notified VA that he had been unable to show for that examination because of a funeral and requested another VA examination be scheduled.  No further action was taken by the RO/AMC.  

The Board finds that the Veteran provided good cause for not showing for his post-remand VA examination.  Therefore, the Board finds that another Remand to provide him with this needed VA examination is needed.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).

The record shows that the Veteran receives ongoing medical treatment through VA's Central Texas Health Care System.  However, his post-November 2013 treatment records are not found in the claims file.  Therefore, while the appeal is in remand status these contemporaneous treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  


Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Physically or electronically associate with the record the Veteran's post-November 2013 treatment records from the Central Texas Health Care System.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, provide the Veteran with a foot examination.  

The notice of the VA examination should, among other things, notify the Veteran of his obligation to show for the VA examination as well as the fact that his claim with be denied if he fails to show for the VA examination.  38 C.F.R. § 3.655(a).

A copy of the notice of the VA examination should be associated with the claims folder.

The claims file should be provided to the examiner in connection with the examination.  The examiner shall conduct all indicated tests and studies and all clinical findings should be reported in detail.  The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his bilateral pes planus.  

In providing the above information, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptoms of his disability.  

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

3.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


